

117 HR 4344 IH: Salad Bars in Schools Expansion Act
U.S. House of Representatives
2021-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4344IN THE HOUSE OF REPRESENTATIVESJuly 1, 2021Ms. Wilson of Florida introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Richard B. Russell National School Lunch Act to expand the use of salad bars in schools.1.Short titleThis Act may be cited as the Salad Bars in Schools Expansion Act.2.FindingsCongress finds the following:(1)In the United States, one-third of all school-aged children are overweight or obese and very few eat the daily amount of fruits and vegetables recommended by national health authorities.(2)On average, more than 30 million children participate in the National School Lunch Program daily, with more than 70 percent qualifying for free or reduced-price meals based on family household income.(3)Improving the healthfulness of school meals, including serving more fruits and vegetables, will improve children’s eating habits and their health. The Dietary Guidelines for Americans recommends that children make half their plate fruits and vegetables at each meal.(4)Research indicates that school salad bars are an effective strategy to increase children’s consumption of a wide variety of fruits and vegetables.(5)Salad bars are one of the easiest ways for school food authorities to meet the new school lunch nutrition standards that require serving a fruit and a vegetable every day, a colorful variety of vegetables every week, and that students select at least one-half cup of a fruit or a vegetable at lunch.(6)Salad bars are effective in elementary, middle, and high school, they empower students to try new fruits and vegetables and are a tangible example of a school’s commitment to wellness and healthier school meals.3.Expansion of salad barsSection 18 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769) is amended by adding at the end the following:(l)Expansion of salad bars(1)Marketing and communications planNot later than 90 days after the date of the enactment of the Salad Bars in Schools Expansion Act, the Secretary shall establish and implement a plan to promote the use of salad bars in schools participating in the school lunch program established under this Act.(2)Training and technical assistanceIn carrying out the plan described in paragraph (1), the Secretary shall provide training and technical assistance to eligible entities to assist the entities in establishing salad bars in schools. Such training and technical assistance may include—(A)webinars;(B)training workshops;(C)implementation resources;(D)nutrition education; and(E)strategies for parent engagement and to encourage collaboration with allied organizations and partners.(3)Grant program(A)In generalIn carrying out the plan described in paragraph (1), the Secretary shall establish a grant program under which the Secretary shall provide grants, on a competitive basis, to eligible entities selected under subparagraph (C).(B)Use of fundsEach eligible entity receiving a grant under this subsection shall use the grant funds to award schools a one-time payment equal to the anticipated cost of installing a salad bar, including the purchase of any durable equipment required for a salad bar.(C)Application(i)In generalTo receive a grant under this subsection, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(ii)PriorityIn selecting grant recipients, the Secretary may give priority to eligible entities that—(I)serve schools in which not less than 50 percent of the students are eligible for free or reduced price lunches;(II)serve schools in food deserts; or(III)provide nutrition education to students.(D)TerminationThe grant program shall terminate 5 years after the date of the enactment of the Salad Bars in Schools Expansion Act.(E)EvaluationEach grantee shall submit to the Secretary an evaluation of the grant program at such time, in such manner, and containing such information as the Secretary may require.(4)ReportNot later than 1 year after the date of the enactment of the Salad Bars in Schools Expansion Act, the Secretary shall submit a report to the Committee on Education and Labor and the Committee on Agriculture of the House of Representatives, and the Committee on Agriculture, Nutrition, and Forestry of the Senate, which includes—(A)recommendations, if any, for promoting and establishing more salad bars in schools;(B)the number of schools nationwide that have a salad bar program in their school;(C)the number of schools that have new salad bars as a result of the plan described in paragraph (1); and(D)the evaluations submitted by grantees under paragraph (3)(E).(5)Revision of guidance on salad bars in the National School Lunch ProgramNot later than 90 days after submitting the report under paragraph (4), the Secretary shall revise the March 27, 2013, policy memorandum SP 31–2013, Salad Bars in the National School Lunch Program, in light of any recommendations contained in the report.(6)DefinitionsIn this subsection:(A)Durable equipmentThe term durable equipment means durable food preparation, handling, cooking, serving, and storage equipment greater than $500 in value.(B)Eligible entityThe term eligible entity means—(i)a school; or(ii)a school food authority.(C)Food desertThe term food desert means a census tract with a substantial share of residents who live in low-income areas that have low levels of access to a grocery store or a healthy, affordable food retail outlet..4.Prohibition on new appropriationsNo additional funds are authorized to be appropriated to carry out this Act and the amendments made by this Act, and this Act and such amendments shall be carried out using amounts otherwise made available for such purposes.